DETAILED ACTION

Status of Claims

This action is in reply to the application filed on December 31, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litch (US 2018/0089769 A1) in view of Suthar (US 2004/0158494), further in view of Cronin (US 2018/0247381 A1).

Claim 1

Litch discloses the following limitations:

A method for a contactless order and fulfillment experience in a retail establishment, the method comprising: via an off-site backend server, registering information corresponding to a party comprising a plurality of guests, (see at least paragraphs 0015-0021, 0061 and 0067-the tab generator is the transaction generator).
wherein said initiating comprises communicating by the backend server with a plurality of smart devices each corresponding to each of the plurality of guests to enable the plurality of guests to pre-order items from a menu (see at least paragraphs 0027, 0030-0031, 0040 and 0061).
and to specify initial coursing instructions for the items, and adding the pre-order items to an electronic order ticket; (see at least paragraphs 0027, 0030, 0040 and 0061).
via the backend server, continuing said communicating with the plurality of smart devices to enable the plurality of guests to order additional items from the menu and to specify additional coursing instructions for those items, (see at least paragraphs 0027, 0030, 0040 and 0059-the tab manager provides an interface to the mobile device for bi-directionally controlling the open order in real time).
adding the additional items to the electronic order ticket (see at least abstract, paragraphs 0027, 0030 and 0040).
aggregating the pre-order and additional items into consolidated courses for the party, preparing the consolidated courses according to the initial and additional coursing instructions, (see at least paragraphs 0027-0030 and 0040).
transmitting notifications to one or more point-of-sale (POS) terminals in possession of one or more corresponding servers assigned to party to deliver prepared items for each of the consolidated courses in accordance with the initial and additional coursing instructions,(see at least paragraphs 0027-0030, 0043-0044 and 0059).
 receiving a notification from each of the plurality of smart devices that the party is ready to close out the electronic order ticket, (see at least paragraphs 0027-0031).
transmitting a plurality of requests for payment authorization to the each of the plurality of smart devices, (see at least paragraphs 0027-0030 and 0041).
receiving payment instructions corresponding to one or more of the plurality of requests that indicate payment split details for the electronic order ticket, (see at least paragraphs 0083-0084).  
processing one or more transactions for payment of the electronic order ticket in accordance with the payment split details, (see at least paragraphs 0083-0084).  
closing the electronic order ticket, and transmitting notifications the POS terminal that the electronic order ticket has been closed. (see at least paragraphs 0027-0031 and 0041).

Litch does not explicitly discloses initiating the contactless order and fulfillment experience prior arrival, however Suthar does:

initiating the contactless order and fulfillment experience prior to arrival of the plurality of guests at the retail establishment, (see at least paragraphs 0042, 0046, 0120 and 0129).

Litch teaches several things that can be performed on an open tab that permit the user for example to place additional orders and issue commands on the tab, but does not explicitly discloses permitting the user to specify “coursing instructions”, however, Suthar in at least paragraph 0020 does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Litch and Suthar in order to increase efficiencies in the operation of restaurants while introducing a novel operational model for the restaurant industry (Suthar paragraph 0012). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Litch in at least paragraph 0024 discloses that the mobile application detects a signal upon entering the venue.  Litch does not explicitly discloses the following limitations, however Cronin does:

detecting arrival of the plurality of guests at the retail establishment and communicating the arrival to the backend server; and (see at paragraphs 0019-0021).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Cronin to the combination Litch/Suthar in order to serve customers more efficiently (Cronin paragraph 0020). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore Litch discloses the following limitations:

wherein the information for each of the plurality of guests comprises a credit card number that a corresponding guest may elect to pay for service at the retail establishment (see at least paragraph 0041).

Claim 3
Furthermore Litch discloses the following limitations:

further comprising transmitting progress and status data for the electronic order ticket from the backend server to all other POS terminals in the retail establishment (see at least paragraphs 0020, 0024 and 0027).



Claim 4
Furthermore Litch discloses the following limitations:

further comprising transmitting indications of course and order status from the backend server to the plurality of smart devices (see at least paragraphs 0020, 0024 and 0027-0029).

Claim 5
Furthermore Litch discloses the following limitations:

further comprising: via the backend server, transmitting the consolidated courses to one or more fulfillment display terminals in the retail establishment in accordance with the initial and additional coursing instructions, (see at least paragraphs 0027, 0030, 0040 and 0059).

and receiving notifications from the one or more fulfillment display terminals indicating finished preparation of the consolidated courses (see at least paragraphs 0027-0029 and 0043).

Claim 6
Furthermore Litch discloses the following limitations:

further comprising: via the backend server, receiving a service page from one of the plurality of smart devices, and transmitting an alert to the POS terminal to attend to the party (see at least paragraphs 0027-0029).

Claim 7
Furthermore Litch discloses the following limitations:

wherein communications with the plurality of smart devices comprise sending and receiving data through corresponding thin-client web interfaces generated and maintained by the backend server (see at least figure 2, paragraphs 0020, 0027, 0033-0034, 0041 and 0053).


As per claims 8-20 claims 8-20 recite substantially similar limitations to claims 1-7 and are therefore rejected using the same art and rationale set forth above.  



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Kumar (9,665,858 B1) in at least abstract, figures 6A-B and column 3 lines 20-35 evidences that receiving a single order from multiple customer devices is conventional in the art. Ryan Andrews discloses contactless dining systems were customers can start the ordering process from home after making a reservation on a restaurant  and continue the dining experience inside the restaurant.

	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687